Citation Nr: 0425004	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for residuals of an eye 
injury to include glaucoma.

2. Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to November 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that determined 
that the veteran did not submit well-grounded claims and 
denied service connection for residuals of a head, eye, and 
shoulder injuries; left arm condition; and tonsillitis.  In 
March 1999, the veteran expressed disagreement with the 
February 1999 decision with respect to the issues of service 
connection for residuals of a shoulder injury and a head 
injury.  In May 1999, the veteran again expressed 
disagreement with the denial of service connection for 
residuals of a head injury and an eye injury.  In October 
1999, the RO issued a decision that determined that the 
veteran did not submit well-grounded claims and denied 
service connection for residuals of head, eye, and shoulder 
injuries.  At that time, the RO did not issue a statement of 
the case.  

In May 2002, the veteran submitted a statement requesting to 
reopen the issue of service connection for residuals of an 
eye injury to include glaucoma.  In August 2002, the RO 
reopened the veteran's previous claims as a result of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and issued a decision that denied service connection 
for glaucoma, residuals of eye and head injuries, 
tonsillitis, and left shoulder and arm condition on its 
merits.  In September 2002, the veteran submitted a notice of 
disagreement with the August 2002 rating decision.  In 
October 2002, the veteran indicated that he was "not filing 
for tonsillitis, and shoulder and arm condition.  

In February 2003, the RO issued the statement of the case.  
In April 2003, the veteran's accredited representative 
provided a substituted VA Form 9, with the veteran requesting 
a personal hearing.  In September 2003, the Board received a 
statement from the veteran requesting a videoconference in 
lieu of a personal hearing.  The Board remanded the case to 
provide the veteran with a video hearing.  In June 2004, the 
veteran was afforded a hearing via videoconference before the 
undersigned Veterans' Law Judge.  The veteran has been 
represented by the Tennessee Department of Veterans' Affairs 
throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

The claims folder does not contain a complete copy of the 
veteran's service medical records (SMRs).  An April 1999 
response from the National Personnel Records Center (NPRC) 
shows that after extensive searches, the veteran's service 
records could not be located and ended with negative results.  
In such cases, similar to instances where the service records 
were destroyed during a fire in July 1973 stored at the 
Records Center in St. Louis, Missouri, VA's duty to assist is 
heightened and includes an obligation to search alternative 
forms of records which support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

A May 1999 private clinical note reflects that J. Baldwin, 
M.D., provided treatment for the veteran's headaches.  
Clinical documentation of the cited treatment is not of 
record.  VA should obtain all relevant VA and private 
treatment records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).



The veteran has not been afforded VA examinations.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where SMRs are presumed destroyed, VA has the 
heightened duty to assist the veteran, including the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Given that the veteran's service medical 
records cannot be found and that he was not afforded VA 
compensation examinations, the Board finds that examinations 
determining the current nature and etiology of the veteran's 
residuals of an eye and head injuries are required.  Hayre v. 
West, 188 F.3d 1327 (1999) (overruled on other grounds); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for VA examinations without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully complied with 
and satisfied.  This includes notifying 
the veteran of the information and 
evidence (1) not of record that is 
necessary to substantiate the claim, 
(2) that VA will seek to provide, and 
(3) that the veteran is expected to 
provide.  The veteran should also be 
asked to provide any evidence in his 
possession that pertains to the claim.  



2.  The RO should contact the veteran and 
ask him for his complete organization 
unit assignment at the time that he went 
for treatment for his eye and head 
injuries.  
If sufficient information is obtained, 
the RO should then perform another search 
with the National Personnel Records 
Center (NPRC) to search for service 
medical records, morning reports, sick 
call reports, and/or reports from the 
Surgeon General's Office.  If 
insufficient information is available to 
conduct another search, that should be 
noted in the record.  If no additional 
governmental records from any source are 
located, the veteran should be so 
notified.  

3.  The RO should ask the veteran to 
provide reports of any post-service 
physical examinations.  The RO should 
also request that he provide information 
as to all treatment of residuals of eye 
and head injuries, including the names 
and addresses of all health care 
providers, clinics, and hospitals, and 
the approximate dates of treatment.  
This should include a request to provide 
the information needed to obtain records 
from his employers, if any.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact all identified employers and 
health care providers, including Dr. 
Baldwin, and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
claims file.  



4. The RO should then schedule the 
veteran for VA compensation 
examinations to determine the current 
nature and severity of residuals of eye 
and head injuries.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner should address the 
veteran's description of his physical 
assault in service as the service 
records may not be available.   

The examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); 
at least as likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any identified 
residual of the eye or head injury had 
its onset during active service or is 
in any other way causally related to 
his active service? 

5. The RO should then readjudicate the 
issues of service connection for 
residuals of an eye injury to include 
glaucoma and residuals of a head 
injury.  If the benefits sought on 
appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran and his accredited 
representative should be given the 
opportunity to respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


